—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Upon reopening claimant’s case for the sole purpose of determining whether there had been compliance with the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]), the Unemployment Insurance Appeal Board found no substantial violations of procedural safeguards. It therefore adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits. Insofar as claimant fails to allege any procedural errors on this appeal, the Board’s decision should be upheld. In any event we note that the Board and this Court are bound by the factual findings of the Hearing Officer in claimant’s disciplinary proceeding (see, Civil Service Law § 75), who determined that claimant failed to follow his supervisor’s orders and left his job prior to the completion of *1054his assigned route (see, Matter of Guimarales [New York City Bd. of Educ.—Roberts], 68 NY2d 989, 991; Matter of Ranni [Ross] 58 NY2d 715, 717-718). We further find that the Board’s conclusion that claimant’s actions constituted misconduct is not irrational (see, Matter of Guimarales [New York City Bd. of Educ.—Roberts] supra, at 991-992; Matter of Centineo [Levine] 53 AD2d 759; Matter of Martin [Catherwood] 33 AD2d 815).
Weiss, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.